Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”) is made effective as of
May 27, 2008 (“Effective Date”) by and between FLO Corporation (“Company”) and
William M. Lutz (“Executive”).

The parties agree as follows:

1. Employment. Company hereby employs Executive, and Executive hereby accepts
such employment, upon the terms and conditions set forth herein.

2. Duties.

2.1 Position. Executive is employed as President and Chief Financial Officer and
shall have the duties and responsibilities assigned by Company’s Chief Executive
Officer (the “CEO”) both upon the Effective Date and as may be reasonably
assigned from time to time. Executive shall perform faithfully and diligently
all duties assigned to Executive. Company reserves the right to modify
Executive’s position and duties at any time in its sole and absolute discretion,
provided that the duties assigned are consistent with the position of a senior
executive and that Executive continues to report to the CEO.

2.2 Best Efforts/Full-time. Executive will expend Executive’s best efforts on
behalf of Company, and will abide by all policies and decisions made by Company,
as well as all applicable federal, state and local laws, regulations or
ordinances. Executive will act in the best interest of Company at all times.
Executive shall devote Executive’s full business time and efforts to the
performance of Executive’s assigned duties for Company.

2.3 Work Location. Executive’s principal place of work shall be in Columbia,
Missouri or such other location as the parties may agree upon from time to time.

3. At-Will Employment Relationship. Executive’s employment with Company is
at-will and not for any specified period and may be terminated, with or without
cause, by either Executive or Company, except as otherwise specified in
Section 6.2 below. No representative of Company, other than an authorized
representative, has the authority to alter the at-will employment relationship.
Any change to the at-will employment relationship must be by specific, written
agreement signed by Executive and a designated representative of Company’s Board
of Directors (the “Board”). Nothing in this Agreement is intended to or should
be construed to contradict, modify or alter this at-will relationship.

4. Compensation.

4.1 Base Salary. As compensation for Executive’s performance of Executive’s
duties hereunder, Company shall pay to Executive an initial Base Salary of One
Hundred and Ninety Thousand Dollars ($190,000.00) per year, payable in
accordance with the normal payroll practices of Company, less required
deductions for state and federal withholding tax, social security and all other
employment taxes and payroll deductions. In the event Executive’s employment
under this Agreement is terminated by either party, for any reason, Executive
will earn the Base Salary prorated to the date of termination.



--------------------------------------------------------------------------------

4.2 Incentive Compensation. Executive will be eligible to receive annual
incentive compensation in accordance with Company’s management incentive plan,
should Company adopt such a plan. If no such plan is adopted, Executive will be
eligible to receive an annual discretionary performance bonus of up to fifty
percent (50%) of Executive’s Base Salary upon the achievement of targeted goals
and objectives agreed on by Executive and Company.

4.3 Performance and Salary Review. Company will periodically review Executive’s
performance on no less than an annual basis. Adjustments to Executive’s salary
or other compensation, if any, will be made by Company in its sole and absolute
discretion.

5. Fringe Benefits. Executive will be eligible for all customary fringe benefits
generally available to executive employees of Company subject to the terms and
conditions of Company’s benefit plan documents. Company reserves the right to
change or eliminate the fringe benefits on a prospective basis, at any time,
effective upon notice to Executive.

6. Expense Reimbursement.

6.1 Business Expenses. Executive will be reimbursed for all reasonable,
out-of-pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with Company’s
policies.

6.2 Automobile Allowance. Executive will receive an automobile allowance of $500
per month, net of applicable deductions for state and federal withholding tax,
social security and all other employment taxes and payroll deductions, which
amount shall be used to reimburse Executive for any and all business usage of
Executive’s automobile, including lease or loan payments, maintenance,
insurance, license fees, taxes and other related expenses (not including fuel
costs) associated with ownership of the vehicle.

6.3 Relocation Expenses. Executive will be reimbursed as set forth below for
relocation and related expenses that have been pre-approved by Company in
writing if Company requests Executive to relocate from Executive’s current
residence in Columbia, Missouri:

(a) 100% of Executive’s moving expenses to relocate from Executive’s current
residence in Missouri, with such reimbursement not to exceed $50,000.00;

(b) 50% of Executive’s real estate commissions incurred in connection with the
sale of Executive’s current residence in Columbia, Missouri if such relocation
is not in connection with or within twelve (12) months after a Change in Control
(as that term is defined in subsection 7.5(e) below), with such reimbursement
not to exceed $40,000.00; and

(c) 100% of Executive’s real estate commissions incurred in connection with the
sale of Executive’s current residence in Columbia, Missouri if such relocation
is in connection with or within twelve (12) months after a Change in Control,
with such reimbursement not to exceed $80,000.00.

 

2



--------------------------------------------------------------------------------

7. Termination of Executive’s Employment.

7.1 Termination for Cause by Company. Although Company anticipates a mutually
rewarding employment relationship with Executive, Company may terminate
Executive’s employment immediately at any time for Cause. For purposes of this
Agreement, “Cause” is defined as: (a) acts or omissions constituting gross
negligence, recklessness or willful misconduct on the part of Executive with
respect to Executive’s obligations or otherwise relating to the business of
Company; (b) Executive’s material breach of this Agreement or Company’s Employee
Nondisclosure and Assignment Agreement; (c) Executive’s conviction or entry of a
plea of nolo contendere for fraud, misappropriation or embezzlement, or any
felony or crime of moral turpitude; (d) Executive’s willful neglect of duties as
determined in the sole and exclusive discretion of Company; (e) Executive’s
failure to perform the essential functions of Executive’s position, with or
without reasonable accommodation, due to a mental or physical disability; or
(f) Executive’s death. In the event Executive’s employment is terminated in
accordance with this subsection 7.1, Executive shall be entitled to receive only
the Base Salary then in effect, prorated to the date of termination, and any
amounts earned and payable pursuant to Sections 5 and 6, including any accrued
but unused vacation (collectively “Standard Entitlements”). All other Company
obligations to Executive pursuant to this Agreement will become automatically
terminated and completely extinguished. Executive will not be entitled to
receive the Severance Package described in subsection 7.2 below.

7.2 Termination Without Cause by Company/Severance. Company may terminate
Executive’s employment under this Agreement without Cause at any time on thirty
(30) days’ advance written notice to Executive. In the event of such termination
and contingent on the satisfaction of the “Severance Conditions” outlined in
subsection 7.6 below, Executive will receive the Standard Entitlements and a
“Severance Package” that shall include the following: (a) a “Severance Payment”
equivalent to nine (9) months of Executive’s Base Salary then in effect on the
date of termination, less required deductions, payable in lump sum on the first
company payday following the satisfaction of the Severance Conditions;
(b) payment of the premiums required to continue Executive’s group health care
coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”) for a period of nine (9) months following the date of termination,
provided Executive elects to continue and remains eligible for such benefits and
does not become eligible for health coverage through another employer during
this period; (c) the right to retain Executive’s laptop computer and Blackberry
or other PDA used by Executive, if any, as of the date of termination, provided
that Executive first delivers such device(s) to the Company for removal of all
Company proprietary information; and (d) 100% acceleration as of the termination
date of all of the then-unvested shares subject to stock options for Company’s
capital stock held by Executive at the time of such termination or resignation
for Good Reason. All other Company obligations to Executive will be
automatically terminated and completely extinguished.

7.3 Voluntary Resignation by Executive for Good Reason/Severance. Executive may
voluntarily resign Executive’s position with Company for “Good Reason” (as
defined below), at any time on thirty (30) days’ advance written notice. In the
event of Executive’s resignation for Good Reason, Executive will be entitled to
receive the Standard Entitlements and the Severance Package described in
subsection 7.2 above, provided Executive complies with the Severance Conditions
described in subsection 7.6 below. All other Company obligations to Executive
pursuant to this Agreement will become automatically terminated and completely
extinguished. Executive will be deemed to have resigned for Good Reason if he
resigns within ninety (90) days after any of the following circumstances:
(a) Company reduces Executive’s Base Salary and/or the amount of the maximum
incentive bonus for which Executive is eligible by more than ten percent (10%),
without Executive’s express written consent, unless such reduction is made as
part of, and is generally consistent with, a general reduction of senior
executive salaries and/or bonuses; (b) Company reduces the kind or level of
executive benefits to which Executive is entitled without Executive’s express
written consent, unless the reduction is made as part of, and is generally
consistent with, a general

 

3



--------------------------------------------------------------------------------

reduction of senior executive benefits; (c) Executive’s position and/or duties
are modified, without Executive’s express written consent, so that Executive’s
duties are no longer consistent with the position of a senior executive or
Executive no longer reports to the CEO; (d) Company fails to assign the terms of
this Agreement to any successors contemplated in subsection 11.1 below.
Notwithstanding the foregoing, Executive’s resignation as a result of any of the
foregoing conditions shall be considered a Voluntary Resignation without Good
Reason unless Executive gives written notice of the foregoing condition(s) to
Company and allows Company at least ten (10) days thereafter to correct such
condition(s).

7.4 Voluntary Resignation by Executive without Good Reason. Executive may
voluntarily resign Executive’s position with Company at any time without Good
Reason on thirty (30) days’ advance written notice to Company. In the event of
Executive’s voluntary resignation without Good Reason, Executive will be
entitled to receive only the Standard Entitlements for the thirty-day notice
period and no other amount. All other Company obligations to Executive pursuant
to this Agreement will become automatically terminated and completely
extinguished. Executive will not be entitled to receive the Severance Package
described in subsection 7.2 above.

7.5 Termination Upon A Change In Control.

(a) Severance Package. If Executive’s employment is terminated by Company within
twelve (12) months after a Change in Control (as that term is defined in
subsection 7.5(e) below), other than for Cause (as defined in subsection 7.1
above), Executive shall be entitled to receive the Severance Package described
in subsection 7.2 above, provided Executive complies with the Severance
Conditions described in subsection 7.6 below.

(b) 280G/Limitation of Payments and Benefits. If, due to the benefits provided
under subsection 7.5(a) above, Executive is subject to any excise tax due to
characterization of any amounts payable under subsection 7.5(a) as excess
parachute payments pursuant to Section 4999 of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder (collectively, the
“Code”), the amounts payable under subsection 7.5(a) will be reduced (to the
least extent possible) in order to avoid any “excess parachute payment” under
Section 280G(b)(1) of the Code.

(c) Change of Control. A Change of Control is defined as any one of the
following occurrences:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than a trustee or
other fiduciary holding securities of Company under an employee benefit plan of
Company, becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated
under the Exchange Act), directly or indirectly, of the securities of Company
representing more than 50% of (A) the outstanding shares of common stock of
Company or (B) the combined voting power of the Company’s then-outstanding
securities; or

(ii) the sale or disposition of all or substantially all of Company’s assets (or
any transaction having similar effect is consummated); or

(iii) Company is party to a merger or consolidation that results in the holders
of voting securities of Company outstanding immediately prior thereto failing to
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of Company or such surviving entity
outstanding immediately after such merger or consolidation; or

 

4



--------------------------------------------------------------------------------

(iv) the dissolution or liquidation of Company.

7.6 Conditions to Receive Severance Package. The Severance Package pursuant to
subsections 7.2, 7.3 and 7.5 as applicable, will be paid provided Executive
meets all of the following conditions: (1) Executive complies with all surviving
provisions of this Agreement as specified in subsection 11.9 below; and
(b) Executive executes at the time of Executive’s termination of employment and
within the same taxable year or, if later, before the expiration of any
applicable statutory revocation period, a full general release, releasing all
claims, known or unknown, that Executive may have against Company arising out of
or any way related to Executive’s employment or termination of employment with
Company (“Severance Conditions”).

8. No Conflict of Interest. During Executive’s employment with Company,
Executive must not engage in any work, paid or unpaid, that creates an actual
conflict of interest with Company. Such work shall include, but is not limited
to, directly or indirectly competing with Company in any way, or acting as an
officer, director, employee, consultant, stockholder, volunteer, lender, or
agent of any business enterprise of the same nature as, or which is in direct
competition with, the business in which Company is now engaged or in which
Company becomes engaged during Executive’s employment with Company, as may be
determined by Company in its sole discretion. If Company believes such a
conflict exists during Executive’s employment with Company, Company may ask
Executive to choose either to discontinue the other work or voluntarily resign
employment with Company.

9. Confidentiality and Proprietary Rights. Executive agrees to read, sign and
abide by Company’s Employee Nondisclosure and Assignment Agreement, which is
provided with this Agreement and incorporated herein by reference.

10. Agreement to Arbitrate. In the event of any dispute or claim relating to or
arising out of the employment relationship between Company and Executive or the
termination of that relationship (including, but not limited to, any claims of
wrongful termination or age, sex, race, disability or other discrimination),
Executive and Company agree that all such disputes shall be fully and finally
resolved by binding arbitration conducted before a single neutral arbitrator in
Fairfax County, Virginia pursuant to the rules for arbitration of employment
disputes by the American Arbitration Association (available at www.adr.org).
This agreement to arbitrate is subject to the Federal Arbitration Act. The
arbitrator shall permit adequate discovery and is empowered to award all
remedies otherwise available in a court of competent jurisdiction. Any judgment
rendered by the arbitrator may be entered by any court of competent
jurisdiction. The arbitrator shall issue an award in writing and state the
essential findings and conclusions on which the award is based. By executing
this Agreement, Executive and Company are both waiving the right to a jury trial
with respect to any such disputes. Company shall bear the costs of the
arbitrator, forum and filing fees. Each party shall bear its own respective
attorneys’ fees and all other costs, unless otherwise provided by law and
awarded by the arbitrator. This arbitration agreement does not include claims
that, by law, may not be subject to mandatory arbitration.

 

5



--------------------------------------------------------------------------------

11. General Provisions.

11.1 Successors and Assigns. The rights and obligations of Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Company. Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.

11.2 Waiver. Either party’s failure to enforce any provision of this Agreement
shall not in any way be construed as a waiver of any such provision, or prevent
that party thereafter from enforcing each and every other provision of this
Agreement.

11.3 Attorneys’ Fees. Each side will bear its own attorneys’ fees in any dispute
unless a statutory section at issue, if any, authorizes the award of attorneys’
fees to the prevailing party.

11.4 Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.

11.5 Interpretation; Construction. The headings set forth in this Agreement are
for convenience only and shall not be used in interpreting this Agreement. This
Agreement has been drafted by legal counsel representing Company, but Executive
has participated in the negotiation of its terms. Furthermore, Executive
acknowledges that Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

11.6 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of Delaware. Each
party consents to the jurisdiction and venue of the state or federal courts in
Fairfax County, Virginia, if applicable, in any action, suit, or proceeding
arising out of or relating to this Agreement.

11.7 Section 409A. If Executive becomes eligible for payments under this
Agreement on account of Executive’s “separation from service,” within the
meaning of Section 409A of the Code and Executive is a “specified employee”
within the meaning of Section 409A of the Code, as determined by Company, any
portion of the payments that either do not qualify under the “short-term
deferral rule” or exceed two times the lesser of (A) Executive’s “annualized
compensation” for the calendar year preceding Executive’s separation from
service (in each case, as those terms are defined under Section 409A of the
Code), or (B) the maximum amount that may be taken into account under
Section 401(a)(17) of the Code for the year in which Executive’s separation from
service occurs, and which are not otherwise exempt from Section 409A of the
Code, shall be accrued, without interest, and its payment delayed until the
first day of the seventh month following Executive’s separation from service, or
if earlier, Executive’s death, at which point the accrued amount will be paid in
a single, lump sum cash payment. Furthermore, Company shall not be required to
make, and Executive shall not be required to receive, any severance or other
payment or benefit under this Agreement at such

 

6



--------------------------------------------------------------------------------

time as the making of such payment or the provision of such benefit or the
receipt thereof shall result in a tax to Executive arising under Section 409A of
the Code. The preceding provisions, however, shall not be construed as a
guarantee by Company of any particular tax effect to Executive under this
Agreement. The parties agree that for purposes of Section 409A of the Code, the
severance amounts payable under this Agreement shall be treated as a right to a
series of separate payments. This Agreement is intended to comply with, or
otherwise be exempt from, Section 409A of the Code. This Agreement shall be
administered, interpreted and construed in a manner consistent with Section 409A
of the Code. Company and Executive agree that they will execute any and all
amendments to this Agreement as they mutually agree in good faith may be
necessary to ensure compliance with the provisions of Section 409A of the Code.

11.8 Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given (a) by
personal delivery when delivered personally; (b) by overnight courier upon
written verification of receipt; (c ) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (d) by certified or
registered mail, return receipt requested, upon verification of receipt. In the
case of the Executive, mailed notices shall be addressed to the home address
which he most recently communicated to the Company in writing. In the case of
the Company, mailed notices shall be addressed to its corporate headquarters,
and all notices shall be directed to the attention of the CEO.

11.9 Survival. Sections 9 (“Confidentiality and Proprietary Rights”), 10
(“Agreement to Arbitrate”), 11 (“General Provisions”) and 12 (“Entire
Agreement”) of this Agreement shall survive termination for any reason of
Executive’s employment by Company.

 

7



--------------------------------------------------------------------------------

12. Entire Agreement. This Agreement, including the Company’s Employee
Nondisclosure and Assignment Agreement incorporated herein by reference,
constitutes the entire agreement between the parties relating to this subject
matter and supersedes all prior or simultaneous representations, discussions,
negotiations, and agreements, whether written or oral. This Agreement may be
amended or modified only with the written consent of Executive and an authorized
representative of Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

    William M. Lutz Dated: May 27, 2008     /s/ William M. Lutz    

 

    FLO Corporation Dated: May 27, 2008     By:   /s/ Glenn L. Argenbright      
  Glenn L. Argenbright       Its:   Chief Executive Officer

 

8